*31OPINION OF THE COURT
Per Curiam.
By order of the Superior Court of Connecticut, dated and filed February 3, 1993, the respondent’s application for leave to resign was granted, upon his waiver of his right to ever reapply for admission, pursuant to Connecticut Practice Book §35.
On July 7, 1993, the respondent was served with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. In a response dated July 24, 1993, the respondent asked that the proceedings be dismissed as unfounded. The respondent maintained that in his years of practice, only one complaint was heard against him which resulted in a unanimous decision of the Hearing Panel to dismiss the complaint. The respondent has neither asserted the defenses enumerated in 22 NYCRR 691.3 (c) nor demanded a hearing.
Under the circumstances of this case, the respondent is disbarred.
Mangano, P. J., Thompson, Sullivan, Balletta and Lawrence, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Lawrence E. Kristoff, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Lawrence E. Kristoff, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.